Wallace, J
Upon the authority of The Rebecca Clyde, 12 Blatchf. 403, interest after, the date of the decree of the district court cannot be allowed the libelants. The costs of the claimant of the Garlick upon the appeal to this court are to be taxed* against both appellants, and apportioned ■ between the libelants and the claimants of the Raymond. The decree should provide for four days’ notice to sureties on appeal, in accordance with rule 136 of the circuit court, and 144 of the district court. -Each appellant must bear his own costs of the appeal. The North Star, 106 U. S. 29, 1 Sup. Ct. Rep. 41.